309 S.W.3d 877 (2010)
Thomas GIBBS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71023.
Missouri Court of Appeals, Western District.
May 18, 2010.
Mark A. Grothoff, for appellant.
Dora A. Fichter, for respondent.
*878 Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.
Prior report: 224 S.W.3d 126.

ORDER
PER CURIAM:
Thomas Gibbs appeals the judgment of the trial court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions for robbery in the first degree, section 569.020, RSMo 2000, and felony resisting arrest, section 575.150, RSMo Cum Supp.2009, and concurrent sentences of eighteen years and four years imprisonment, respectively. He contends that his trial and appellate counsel were ineffective for failing to seek suppression of evidence at trial and to raise on direct appeal a claim that his arrest was not supported by probable cause.
The judgment is affirmed. Rule 84.16(b).